DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9-14 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wurzer (US 8,979,037).

In regards to claim 1, Wurzer teaches a tray segment (10) comprising: a first sidewall (22, 128) and a second sidewall (32/36, 132), the first (22) and second sidewalls (32/36) extending between a first end and a second end of the tray segment (see the figure below), a portion of the first and second sidewalls (22,128, 32/36, 132) form a first portion (12) of the tray segment (see the figure below), and another portion of the first and second sidewalls (22,128, 32/36, 132) form a second portion (12) of the tray segment (see the figure below),

    PNG
    media_image1.png
    596
    1079
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    934
    1050
    media_image2.png
    Greyscale

 the first portion (12) extends between the first end and the second portion (12)(see figure above) and includes at least one groove (40,50) that extends through at least one of the first sidewall and the second sidewall ((22,128, 32/36, 132), figure 5), the at least one groove (40, 50) having an open end (figure 5) and a closed end (figure 5), and, the second portion (12) extends between the first portion and the second end (see the figure above) and includes at least one projection (122, figure 5) that extends outwardly from the second portion (12, the second portion includes connector plate (112) in figure 5; which includes threaded studs (122)); and at least one central web (126) positioned between the first and second sidewalls (figure 5), wherein the first and second sidewalls (22,128, 32/36, 132) of the first portion are linerally offset in an outward direction relative to the associated first and second sidewalls of the second portion (see the figure below), the offset being sized such that an inner region of the first portion between the first and second sidewalls has a size that is larger than a corresponding outer size of the second portion at the second end of the tray segment (see the figure below).

    PNG
    media_image3.png
    690
    561
    media_image3.png
    Greyscale

In regards to claim 2, Wurzer teaches the tray segment of claim 1, wherein a portion of the at least one central web (126) is positioned along the first portion of the tray segment and is outwardly offset relative to another portion of the at least one central web (20) that is positioned along the second portion of the tray segment (figure 4).

    PNG
    media_image3.png
    690
    561
    media_image3.png
    Greyscale

Figure 11

In regards to claim 3, Wurzer teaches the tray segment of claim 2, wherein the portion of the at least one central web (126) that is positioned along the first portion of the tray segment is outwardly offset by a distance that is equal to approximately a wall thickness of the portion of the at least one central web (120) that is positioned along the second portion of the tray segment (figure 11, above).

In regards to claim 4, Wurzer teaches the tray segment of claim 1, wherein the portion of the first sidewall (128) along the first portion of the tray segment is offset from the portion of the first sidewall (22) along the second portion of the tray segment by a distance that is equal to approximately a wall thickness of the first sidewall (see the figure below, the central portion expands as wide as the sidewalls of the tray; also see figure 5)).

    PNG
    media_image3.png
    690
    561
    media_image3.png
    Greyscale


In regards to claim 5, Wurzer teaches the tray segment of claim 1, wherein the at least one groove (40, 50) comprises at least one groove in each of the first sidewall and the second sidewall ((22, 32/36), figure 5).


In regards to claim 9, Wurzer teaches the tray segment of claim 1, wherein the at least one projection (122, figure 5) is securely fixed to the second portion and includes a threaded portion (figure 5; which includes threaded studs (122))(see the figure below).

    PNG
    media_image3.png
    690
    561
    media_image3.png
    Greyscale


In regards to claim 10, Wurzer teaches a cable tray assembly (figure 4) comprising: a plurality of tray segments (12, figure 4), each tray segment (12) of the plurality of tray segments (12) comprising: a first sidewall and a second sidewall (22,128, 32/36, 132), the first and second sidewalls (22,128, 32/36, 132) extending between a first end and a second end of the tray segment, a portion of the first and second sidewalls (22,128, 32/36, 132) form a first portion (12) of the tray segment (see the figure below), and another portion of the first and second sidewalls (22,128, 32/36, 132) form a second portion (12) of the tray segment (see the figure below),

    PNG
    media_image1.png
    596
    1079
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    934
    1050
    media_image2.png
    Greyscale

 the first portion (12) extends between the first end and the second portion (12)(see figure above) and includes at least one groove (40,50), the at least one groove (40, 50) having an open end (figure 5) and a closed end (figure 5), the first portion further including an inner region between the first and second sidewalls that is sized to receive placement of the second end of another tray segment of the plurality of tray segments (the offset walls in the figure below receives the walls off the first portion),
 the second portion (12) extends between the first portion and the second end (see the figure above), the first and second sidewalls along the second portion each including at least one projection (122, figure 5), the at least one projection (122, figure 5) sized and positioned to be received within, and displaced along, the at least one groove (40,50)(figure 5) of an adjacent tray segment of the plurality of tray segments (figure 4) as the second end of the tray segment (12) is inserted into the first portion of the adjacent tray segment (12)(figure 4); and at least one central web (126) positioned between the first and second sidewalls (22,128, 32/36, 132).

In regards to claim 11, Wurzer teaches the tray segment of claim 10, wherein a portion of the at least one central web (126) is positioned along the first portion of the tray segment and is outwardly offset relative to another portion of the at least one central web (20) that is positioned along the second portion of the tray segment (figure 4).

    PNG
    media_image3.png
    690
    561
    media_image3.png
    Greyscale

Figure 21

In regards to claim 12, Wurzer teaches the tray segment of claim 11, wherein the portion of the at least one central web (126) that is positioned along the first portion of the tray segment is outwardly offset by a distance that is equal to approximately a wall thickness of the portion of the at least one central web (120) that is positioned along the second portion of the tray segment (figure 11, above).

In regards to claim 13, Wurzer teaches the cable tray assembly of claim 10, wherein the portion of the first sidewall (128) along the first portion of the tray segment is offset from the portion of the first sidewall (22) that is along the second portion of the tray segment by a distance that is equal to approximately a wall thickness of the first sidewall (as shown in figure 21, above), and wherein the portion of the second sidewall (32/36) along the first portion of the tray segment is offset from the portion of the second sidewall (132) that is along the second portion of the tray segment by a distance that is equal to approximately a wall thickness of the second sidewall (see figure 21, above).

In regards to claim 14, Wurzer teaches the cable tray assembly of claim 10, wherein the open end of the at least one groove (40,50) extends through at least one of a first outer edge and a second outer edge of the corresponding first and second sidewall (see figure 4).  

In regards to claim 18, Wurzer teaches the tray segment of claim 10, wherein the at least one projection (122, figure 5) is securely fixed to the second portion and includes a threaded portion (figure 5; which includes threaded studs (122))(see the figure below).

    PNG
    media_image3.png
    690
    561
    media_image3.png
    Greyscale


In regards to claim 19, Wurzer teaches a method for assembling a cable tray assembly comprising: inserting, into at least one groove (70) at a first end of a first tray segment (10, figure 5), at least one projection (122) that outwardly extends from a second end of a second tray segment (figure 4; of wall (118)), each of the first and second tray segments having a first sidewall (22,128, 32/36, 132) coupled to an opposing second sidewall by at least one central web (126), and wherein each tray segment further comprises a first portion and a second portion (see the figure below),

    PNG
    media_image2.png
    934
    1050
    media_image2.png
    Greyscale

 the first portion extending between the first end and the second portion, and the second portion extending between the first portion and the second end (figure 4); displacing the inserted at least one projection along the at least one groove as the second end of the second tray segment is laid into position within an inner region of the first portion of the first tray segment (a flat connector plate having a plurality of vertically aligned threaded studs (120) extending therefrom which are adapted to be received by the openings (110) in partition (74) and maintained therein by nuts in conventional fashion. Connector plate (118) also includes a plurality of vertically aligned threaded studs (122) extending therefrom which are adapted to extend through the slots (108) in the partition (74) of body portion (14) of a cable tray (12) positioned in an end-to-end relationship thereto and maintained therein by nuts in conventional fashion; column 3,lines 60- Column 4, line 12)(figure 10); and displacing, upon the second end of the second tray segment being laid in position within the inner region such that the second end of the second tray segment is adjacent to the second portion of the first tray segment, a retainer (nuts, column 4, line 6) along the at least one projection(120, 122) to secure the second tray segment to the first tray segment (a flat connector plate having a plurality of vertically aligned threaded studs (120) extending therefrom which are adapted to be received by the openings (110) in partition (74) and maintained therein by nuts in conventional fashion. Connector plate (118) also includes a plurality of vertically aligned threaded studs (122) extending therefrom which are adapted to extend through the slots (108) in the partition (74) of body portion (14) of a cable tray (12) positioned in an end-to-end relationship thereto and maintained therein by nuts in conventional fashion; column 3, lines 60- Column 4, line 12)(figure 10).

    PNG
    media_image4.png
    758
    876
    media_image4.png
    Greyscale

In regards to claim 20, Wurzer teaches the method of claim 19, wherein displacing the retainer comprises displacing the retainer along a thread of the at least one projection and tightening the retainer against the adjacent first or second sidewall of the first tray segment (a flat connector plate having a plurality of vertically aligned threaded studs (120) extending therefrom which are adapted to be received by the openings (110) in partition (74) and maintained therein by nuts in conventional fashion. Connector plate (118) also includes a plurality of vertically aligned threaded studs (122) extending therefrom which are adapted to extend through the slots (108) in the partition (74) of body portion (14) of a cable tray (12) positioned in an end-to-end relationship thereto and maintained therein by nuts in conventional fashion; column 3, lines 60- Column 4, line 12) (figure 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6-8 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wurzer (US 8,979,037) in view of Packard (US 7,762,042).

In regards to claim 6, Wurzer teaches the tray segment of claim 5, and the one groove (40,50).

Wurzer does not teach the open end of the at least one groove is positioned at a vertical location that is different than a vertical location of the closed end.

Packard teaches the open end of the at least one groove (97,99) is positioned at a vertical location that is different than a vertical location of the closed end (see figure 3).

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have made the groove of Wurzer have the open end of the at least one groove is positioned at a vertical location that is different than a vertical location of the closed end as taught by Packard since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

In regards to claim 7, Wurzer in combination with Packard teaches the tray segment of claim 6, wherein the closed end is linerally offset from the open end (of grooves (97,99)) in a linear direction toward the second end of the tray segment (3a)(figure 3).

In regards to claim 8, Wurzer in combination with Packard teaches the tray segment of claim 7, wherein the first and second sidewalls (19,31) each include a first outer edge and second outer edge (edges of (19 and 31)), and the at least one groove (97,99) comprises a first groove (97)and a second groove (99), the open end of the first groove extending through the first outer edge, and the open end of the second groove extending through the second outer edge (see figure 3).

In regards to claim 15, Wurzer teaches the tray segment of claim 14, and the one groove (40,50).

Wurzer does not teach the open end of the at least one groove is positioned at a vertical location that is different than a vertical location of the closed end.

Packard teaches the open end of the at least one groove (97,99) is positioned at a vertical location that is different than a vertical location of the closed end (see figure 3).

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have made the groove of Wurzer have the open end of the at least one groove is positioned at a vertical location that is different than a vertical location of the closed end as taught by Packard since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

In regards to claim 16, Wurzer in combination with Packard teaches the tray segment of claim 15, wherein the closed end is linerally offset from the open end (of grooves (97,99)) in a linear direction toward the second end of the tray segment (3a)(figure 3).

In regards to claim 17, Wurzer in combination with Packard teaches the tray segment of claim 16, wherein the first and second sidewalls (19,31) each include a first outer edge and second outer edge (edges of (19 and 31)), and the at least one groove (97,99) comprises a first groove (97)and a second groove (99), the open end of the first groove extending through the first outer edge, and the open end of the second groove extending through the second outer edge (see figure 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO-892 form.


	Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2848